Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Page 1, paragraph 3 is missing at least a period at the end.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 10, 12 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) foreign reference #1 filed on 12/4/2019 on page(s) 1 of the specification.
Applicant has not provided an explanation of relevance of cited document(s) filed 9/2/2020 as discussed below:
US Pg Pub reference(s) 1-5 are co-pending reference(s) covering various methodologies in additive manufacturing by the assignee of the instant application.
Foreign reference #1 is a co-pending reference in additive manufacturing by the assignee of the instant application.
NPL reference #1 search report identified the above references in their search report.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 10, 12 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “... wherein the second region is a region corresponding to a plane in which an inclination with respect to a horizontal plane is different from a plane corresponding to the first region in the surface of the shaped object.”  It is unclear as to what is actually being intended.  The specification seems to discuss this with regards to Figures 5B and 5C and ¶0087 as filed.  However, it is not clear what is exactly being intended.  Neither the specification nor the drawings are clear in their explanation.  How is this second region to have a different inclination with respect to a different horizontal plane?  For purposes of examination, the Examiner interprets the limitation to mean that one region can be identified based on its location – e.g. a surface region, near surface region, interior region etc. 
Claim 12 recites “... wherein the controller is configured to set the color adjustment parameter to use at a time of shaping the shaped object to be subsequently shaped, based on a result of measuring the color expressed in the shaped object shaped in a past by the shaping device.” It is unclear what is intended by this claim language.  The language as presented is confusing.  For purposes of examination and in view of the disclosure, the Examiner interprets the claim to mean that the controller measures the color of the shaped object previously shaped by the device and sets the color adjustment parameter for the subsequently shaped object.
Claim 16 recites “... in the color conversion process, the association of colors before and after the conversion is different between: a time of conversion of color performed with respect to a first region of the shaped object, and a time of conversion of color performed with respect to a second region of the shaped object different from the first region.”  The term “time” in claim 16 is a relative term which renders the claim indefinite. The term “time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Is this “time” intended to be a second, a minute, an hour, a day etc.?  It is unclear and indefinite as to the intent of this ambiguous claim language.  While the applicant appears to discuss a time relationship in paragraph 0014 of the filed specification, the there are no grounds upon which “time” has any apparent bearing between the color conversion of any particular region.  For purposes of examination, the Examiner considers this portion of claim 16 to be utilizing a conversion process having been previously established.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Brunton et al., (US PgPub 20180117849).
Regarding claim 1: Brunton discloses a shaping device for shaping a shaped object that is stereoscopic in which at least a part is colored [Abstract], the shaping device comprising: 
a head portion that ejects materials of a plurality of colors different from each other as a material of the shaped object [print heads 2-5 where printing material colors are different from one another, ¶0234]; and 
a controller that controls an operation of the head portion based on an ejecting position specifying data indicating a position to eject the material of each color [a control unit 8 for controlling a movement and/or an operation of the print heads 2, 3, 4, 5, ¶0214 & ¶0237], the ejecting position specifying data being data in which a color with respect to at least a part of the shaped object is expressed in a material color space which is a color space corresponding to the color of the material used to color the shaped object [a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, ¶0259], 
wherein the controller is configured to generate the ejecting position specifying data based on an input data input as data indicating the shaped object [processing performed by control unit 8 ... input data can encode a shape and texture based representation of the printing object 7, ¶0244-0245], the input data being data in which a color of at least a part of the shaped object is expressed in an input color space which is a color space different from the material color space [the input data can encode RGBA vectors which are assigned to vertices of a graph-based shape representation of the printing object 7. The values of a color component RGB of the RGBA vector are defined in the RGB color space, ¶0244], and 
in a process of generating the ejecting position specifying data, the controller is configured to perform a color conversion process of converting a color [the color values and translucency information, e.g. RGBA vectors, of all voxels can be transformed to a color value information within a quasi perceptually uniform color space and translucency information within a quasi perceptually uniform translucency space, ¶0258] using at least of:
a profile that associates the color in the input color space with the color in the material color space [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, ¶0147 & ¶0168], and 
a color adjustment parameter which is a parameter used for adjustment performed for color conversion performed using the profile [the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the resulting color value and translucency information, e.g. the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector ... a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, ¶0258-0259].

Regarding claim 2: Brunton discloses the shaping device according to claim 1, wherein the color conversion process is a process of converting a color expressed by a plurality of input basic colors which are a plurality of basic colors in the input color space to a color expressed by a plurality of material basic colors which are a plurality of basic colors in the material color space [the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector. In the following, a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, ¶0258-0259], 
in the color conversion process, the controller is configured to perform: a profile conversion process of converting a color expressed by the plurality of input basic colors into a color expressed by the plurality of material basic colors based on the profile [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, ¶0147, ¶0168 & ¶0259], and 
a post-conversion adjustment process of adjusting color based on the color adjustment parameter prepared in advance for each color of the plurality of material basic colors, which is a process of performing adjustment with respect to a result of the profile conversion process [transformation in the second sub step S4b of the fourth step S4 can be performed based on a predetermined assignment, e.g. provided by a look up table, of CIELABβ vectors to CMYKγ vectors. The predetermined assignment can be determined in a preprocessing PP, wherein the determination of the predetermined assignment has been explained before [i.e. prepared in advance], ¶0259].

Regarding claim 4: Brunton discloses the shaping device according to claim 1, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, ¶0112 & ¶0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, ¶0112 & ¶0168].

Regarding claim 5: Brunton discloses the shaping device according to claim 2, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, ¶0112 & ¶0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, ¶0112 & ¶0168].

Regarding claim 7: Brunton discloses the shaping device according to claim 4, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, ¶0018 & ¶0103-0105].

Regarding claim 8: Brunton discloses the shaping device according to claim 5, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, ¶0018 & ¶0103-0105].

Regarding claim 10: Brunton discloses the shaping device according to claim 4, wherein the first region is a region corresponding to any plane in a surface of the shaped object [With reference to the vertical direction, the voxels of the first row (highest row or top row) of voxels are surface voxels of a surface layer voxel set of the printing object 7 [i.e. horizontal plane]. The remaining voxels, in particular the voxels within the remaining lower rows, are interior voxels of an interior voxel set of the printing object 7. In particular, the voxels of the second row can be voxels of a near surface interior layer voxel set, wherein the distances of all voxels of the near surface interior layer voxel set to the respective closest surface voxel are within a predetermined distance interval, in particular a distance interval ranging from a value corresponding to size of one voxel in the vertical direction to a maximal value corresponding to twice the height of one voxel in the vertical direction, ¶0240], and wherein the second region is a region corresponding to a plane in which an inclination with respect to a horizontal plane is different from a plane corresponding to the first region in the surface of the shaped object [voxels in the “y” direction ... an exemplary and schematic representation of a x, y-slice [i.e. vertical plane] of a printing object 7, ¶0271-0273] see 35 USC 112b rejection above.

Regarding claim 11: Brunton discloses the shaping device according to claim 7, wherein the first region is a region corresponding to any plane in a surface of the shaped object [With reference to the vertical direction, the voxels of the first row [i.e. “x” direction”] (highest row or top row) of voxels are surface voxels of a surface layer voxel set of the printing object 7 [i.e. horizontal plane]. The remaining voxels, in particular the voxels within the remaining lower rows, are interior voxels of an interior voxel set of the printing object 7. In particular, the voxels of the second row can be voxels of a near surface interior layer voxel set, wherein the distances of all voxels of the near surface interior layer voxel set to the respective closest surface voxel are within a predetermined distance interval, in particular a distance interval ranging from a value corresponding to size of one voxel in the vertical direction to a maximal value corresponding to twice the height of one voxel in the vertical direction, ¶0240], and the second region is a region corresponding to a plane in which an inclination with respect to a horizontal plane is different from a plane corresponding to the first region in the surface of the shaped object [voxels in the “y” direction ... an exemplary and schematic representation of a x, y-slice [i.e. vertical plane] of a printing object 7, ¶0271-0273] see 35 USC 112b rejection above.

Regarding claim 12: Brunton discloses the shaping device according to claim 1, wherein the controller is configured to set the color adjustment parameter to use at a time of shaping the shaped object to be subsequently shaped, based on a result of measuring the color expressed in the shaped object shaped in a past by the shaping device [the assignment can be an assignment of a color value and a translucency information within the perceptually uniform color-translucency space, e.g. from CIELABβ vectors, to printer-specific printing material color and translucency vectors, e.g. to CMYKγ vectors. Said assignment or transformation can describe the relationship between a device-independent CIELABβ representation of color and translucency values and the ratio of printing materials, e.g. CMYK values and a γ value. The γ value can represent a ratio between white and clear, wherein clear denotes a nearly fully transparent material, i.e. with almost zero absorption and scattering. CMYK values and the γ value are required to reproduce the desired color and translucency values ... One possible approach to determine said transformation is to obtain one or multiple training prints using specified CMYKγ values. Then, color and translucency information of these training prints are measured to obtain color and translucency values, e.g. in the CIELABβ space. Further, a physical or empirical model can be fitted to these measurements to obtain the predicting function that maps CMYKγ values to CIELABβ values. An empirical model could e.g. be a simple interpolation between the training samples ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, ¶0164-0169].

Regarding claim 13: Brunton discloses the shaping device according to claim 1, wherein the shaped object is shaped, the shaped object including: a light reflecting region, provided using a light reflective material [preset color printing material can e.g. be a white color printing material, ¶0212 & ¶0221-0223]; and a region to be colored, formed at a periphery of the light reflecting region, which is a region being colored using the material of a plurality of colors [If the printing object is cut through, a centre portion or volume of the printing object consists exclusively of clear or white material or of nearly clear or nearly white material (and thus not of colored materials different from clear or white material), wherein the remaining surface portion or volume of the printing object consists of colored materials and/or white material and/or clear material and as shown in Figures 4A-4C, ¶0223 & ¶0271-0274]; and in the color conversion process, the controller is configured to change the color adjustment parameter to use according to a thickness of the region to be colored [the print heads 2, 3, 4, 5 which provide means for printing the printing materials can be controlled such that the printing materials are arranged within a surface region and a near surface interior region of the printing object 7 such that a desired color and translucency reproduction of the printing object 7 is provided ... the printer-specific translucency component of the printer-specific printing material color and translucency vector is adapted as a function of light transport effects. In particular, the γ value is adapted as a function of depth [i.e. thickness] and a predetermined threshold value t, ¶0238 & ¶0262].

Regarding claim 14: Brunton discloses the shaping device according to claim 1, wherein the shaping device is configured to shape the shaped object by layering layers of the material in a preset layering direction [the printing process can comprise the generation of successive slices, i.e. layers, in a vertical direction (z-direction), wherein the slices can be oriented parallel to a plane spanned by a longitudinal direction (x-direction) and lateral direction (y-direction). Such a slice can also be referred to as x, y-slice, ¶0017], and the controller is configured to perform: a slice process for setting the shape and color of a cross section of the shaped object at a position corresponding to each layer based on the input data [Before printing, e.g. in a modelling step, a model of the 3D printing object can be created, e.g. by computer added design (CAD). Such a model can also be generated by 3D—scanning with captured color and translucency texture data. The model can encode a desired color and translucency reproduction of the printing object, ¶0018-0020], and the color conversion process to generate the ejecting position specifying data that specifies a position of ejecting the material at a time of forming each layer [It is possible to generate machine-readable data, i.e. the aforementioned control data, to instruct a printing device to dispense exactly one or more specific printing material(s) at a specific location, e.g. the location of a voxel, for constructing the printing object. It is further possible that machine-readable data is generated such that a printing device is instructed to dispense no printing material(s) at a specific location or support material which can be removed in a post process step, ¶0028-0034].

Regarding claims 15 and 16: the method and device herein have been executed or performed by the device of claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton as applied above in view of Nakajima (US PgPub 20100310160).
Regarding claim 3: Brunton discloses the shaping device according to claim 1, wherein the color conversion process is a process of converting a color expressed by a plurality of input basic colors which are a plurality of basic colors in the input color space to a color expressed by a plurality of material basic colors which are a plurality of basic colors in the material color space [the RGBA vector can be transformed into a CIELAB component of a CIELABβ vector ... the CIELABβ vector, in the quasi perceptually uniform color and translucency space assigned to one voxel can be transformed into a printer-specific printing material color and translucency vector. In the following, a printer-specific printing material color and translucency vector is exemplarily denoted as CMYKγ vector, wherein CMYK denotes a color component with tonal values for cyan, magenta, yellow and black and γ denotes a translucency component, ¶0258-0259], 
in the color conversion process, the controller is configured to perform: a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors, and 
a profile conversion process, performing conversion of color with respect to a color subjected to adjustment by the pre-conversion adjustment process, which is a process of converting a color expressed by the plurality of input basic colors into a color expressed by the plurality of material basic colors based on the profile [transform the RGB component of the aforementioned RGBA vector into a so-called CIELAB component of a CIELABβ vector ... transformation from the CIELABβ space into the CMYKγ space or the combined transformation of the transformations from the CIELABβ space into the reproducible CIELABβ space and from said reproducible CIELABβ to the CMYKγ space can be determined once and then be stored in a memory unit, e.g. in form of a lookup-table. This (combined) transformation can e.g. be included in a so called “profile” (similar as in the color management standard of the International Color Consortium (ICC)) and evaluated for each print, ¶0147, ¶0168 & ¶0259].
Brunton does not appear to disclose in the color conversion process, the controller is configured to perform: a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors.
Nakajima discloses in a related system of color conversion between different color spaces [¶0005-0006] where it is well-known to perform a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors [One of the functions is a function of correcting the input RGB data by converting the input RGB data into R'G'B' data depending on the output device – e.g. as reflected in Figure 2B, ¶0012-0014, ¶0040 & ¶0050].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Brunton the support for a pre-conversion adjustment process, being performed before the process of converting the color performed based on the profile, which is a process of adjusting a color based on the color adjustment parameter prepared in advance for each color of the plurality of input basic colors as disclosed by Nakajima because utilizing the corrected RGB values in the subsequent color conversion into the printing material colors, an improved image quality is achieved as discussed by Nakajima in at least paragraphs 0119-0120.

Regarding claim 6: Brunton in view of Nakajima discloses the shaping device according to claim 3, wherein in the color conversion process, the controller is configured to: perform color conversion using the profile and a first color adjustment parameter with respect to a first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and translucency information is assigned to each surface voxel, i.e. voxel of the surface layer voxel set, ¶0112 & ¶0168], and perform color conversion using the profile and a second color adjustment parameter different from the first color adjustment parameter, with respect to a second region of the shaped object different from the first region in the shaped object [a surface layer voxel set and an interior voxel set are determined ... a color value and a translucency information is assigned to each voxel of the interior voxel set, ¶0112 & ¶0168].

Regarding claim 9: Brunton in view of Nakajima discloses the shaping device according to claim 6, wherein the controller is configured to receive an instruction to select the first region and an instruction to select the first color adjustment parameter from a user [The desired color and translucency reproduction is a specification of what color and translucency perception from the printing object a user wishes to have ... It is further possible to perform a prioritization of all printing objects, whether or not they are sub-objects of a printing object. In this case, it is also possible to prioritize distinct printing objects, wherein these distinct printing objects do not necessarily have to have sub-objects. It is possible that the user is given the ability to arrange such distinct printing objects in such a way that they are overlapping or one is located inside the other in the build space, ¶0018 & ¶0103-0105].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatanaka, US PgPub 20160151980, discloses where coloring is applied to the outer layer of the surface and the multiple inner layers in the object where there the outer layer and the multiple inner layers are adjacent to each other.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672